Title: To James Madison from Joseph Milligan, [ca. 28 November 1820]
From: Milligan, Joseph
To: Madison, James


                
                    Dear Sir
                    [ca. 28 November 1820]
                
                I have taken the liberty to enclose a letter for Mrs Madison also to send through the post office a small book for her subscription it is addressed to you when it comes to hand please be so good as to hand it to her.
                I have had the misfortune to be under the Necessity of selling of[f] my stock for the benefit of my creditors so that my business has been suspended for 18 months past I am now about to resume the printing & publishing part of my business and amongst the first things that I wish to do is to publish a new & correct edition of Jefferson notes on Virginia I have written to Mr. Jefferson on the subject & expect his answer next week; I will print a 3rd Volume of Malthus on Population if I meet with sufficient encouragement ⟨amo⟩ngst the Members of Congress its to have refferences to the two first Volumes. In the 3rd Volume Mr Malthus has drawn his conclusions and finished his whole theory If I put it to press I will let you know with best wishes for Your health & happiness I am sir with respect yours
                
                    Joseph Milligan
                
            